DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-10 in the reply filed on 06/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome any rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Drawings
The drawings are objected to because: 
On page 6, the specification recites “FIG. 5 shows a cross-sectional view with respect to a line V-V of FIG. 4”; however, no “line V-V” appears legible in Fig. 4. 37 CFR 1.84(h)(3) states “The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the 
37 CFR 1.84(l) requires that “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.” Fig. 4 fails to meet this standard, insofar as lines, numbers, letters, and shading are not sufficiently dense and dark, not uniformly thick and well-defined, and not heavy enough to permit adequate reproduction.
The meaning of some lines in Fig. 4 is unclear.
The locations of nodes are unclear in Fig. 4; however, “The drawing in a nonprovisional application must show every feature of the invention specified in the claims” as required by 37 CFR 1.83(a). The following features are also not labeled in Fig. 4: B1, Vint.
The location of T5 in Fig. 4 is inconsistent with the location of ELVDD in Fig. 4, wherein ELVDD must connect to S5.
Different parts are indicated by the same reference numeral in Fig. 4. See G1 and G1.
Different reference numerals indicate the same part in Fig. 4. See G4 and SLi-1. See G5 and Emi. See G7 and SLi-1. See BSLi and SLi.
37 CFR 1.84(m) states “The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility.” In this case, shading in Fig. 4 reduces legibility.
Lead lines in Fig. 4 cross each other. See especially lead lines for D4 and G4. 37 CFR 1.84(q) requires that “Lead lines must not cross each other.”
Reference character OA in Fig. 4 lacks a lead line but also lacks underlining. 37 CFR 1.84(q) states that “Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.”
Lead lines are not as short as possible. See 37 CFR 1.84(q) which recites “Such lines … should be as short as possible.”
It is unclear what feature is indicated by some lead lines. See E1, for example.
The shapes of some parts in Fig. 1 cannot be distinguished. See E1, ELVDD, Cst, CE, SLi, B1, G5, G6, G2, and G3, for example.
37 CFR 1.84(h) requires that “All views of the drawing must be grouped together and arranged on the sheet(s) without wasting space”; however, space is wasted around each drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Specification
The disclosure is objected to because of the following informalities: 
Page 6 of the SPEC recites “FIG. 5 shows a cross-sectional view with respect to a line V-V of FIG. 4.” This is inconsistent with the appearance of Fig. 4, in which no such line is visible.
Page 11 of the specification recites “A third gate electrode G3 of the third transistor T3 is connected to the first scan line (SLi), the third source electrode S3 of the third transistor T3 is connected to the first drain electrode D1 of the first transistor Ti at the third node N3, and the third drain electrode D3 of the third transistor T3 may be connected to the first gate electrode G1 of the first transistor T1 at the first node N1.” This special definition of the term “third transistor” is inconsistent with the use of the identical term “third transistor” in claim 3, for example, which recites “a third transistor including a gate connected to a previous first scan line of the plurality of first scan lines, wherein the third transistor is connected between the first node and an initialization voltage”. The Examiner suggests revising the specification and drawings to change the 
Page 11 of the specification recites “A fourth gate electrode G4 of the fourth transistor T4 is connected to the first scan line (SLi-1), a fourth source electrode S4 of the fourth transistor T4 is connected to the initialization voltage line (Vint), and the fourth drain electrode D4 of the fourth transistor T4 is connected to the first gate electrode G1 of the first transistor T1 at the first node N1.” This special definition of the term “fourth transistor” is inconsistent with the use of the identical term “fourth transistor” in claim 6, for example, which recites “a fourth transistor including a gate connected to a corresponding emission control line of the plurality of emission control lines, wherein the fourth transistor is connected between the first power voltage and the second node”. The Examiner suggests revising the specification and drawings to change the terms “fourth transistor T4”, “fourth gate electrode G4”, “fourth source electrode S4”, and “fourth drain electrode D4” to --third transistor T3--, --third gate electrode G3--, --third source electrode S3--, and --third drain electrode D3-- for consistency with the meaning of the term “third transistor” in the claims.
Pages 11-12 of the specification recite “A fifth gate electrode G5 of the fifth transistor T5 is connected to the emission control line (EMi), a fifth source electrode S5 of the fifth transistor T5 is connected to the power voltage line (ELVDD), and the fifth drain electrode D5 of the fifth transistor T5 is connected to the first source electrode S1 of the first transistor T1 at the second node N2.” This special definition of the term “fifth 
Page 12 of the specification recites “A sixth gate electrode G6 of the sixth transistor T6 is connected to the emission control line (EMi), the sixth source electrode S6 of the sixth transistor T6 is connected to the first drain electrode D1 of the first transistor T1 at the third node N3, and a sixth drain electrode D6 of the sixth transistor T6 is connected to a first electrode of the organic light emitting element (OLED).” This special definition of the term “sixth transistor” is inconsistent with the use of the identical term “sixth transistor” in claim 10, for example, which recites “a sixth transistor including a gate connected to the corresponding fist scan line, wherein the sixth transistor is connected between the first node and the third node”. The Examiner suggests revising the specification and the drawings to change the terms “sixth transistor T6”, “sixth gate electrode G6”, “sixth source electrode S6”, and “sixth drain electrode D6” to --fifth transistor T5--, --fifth gate electrode G5--, --fifth source electrode S5--, and --fifth drain electrode D5-- for consistency with the meaning of the term “fifth transistor” in the claims.
Pages 12-13 of the specification recite “FIG. 4 shows a layout view of one pixel of a display device according to an exemplary embodiment of the present invention, and FIG. 5 shows a cross-sectional view with respect to a line V-V of FIG. 4.” This is inconsistent with the appearance of Fig. 4, in which no such line is visible.
Page 14 of the specification recites “bias electrode B1 extends from the second scan line (BSLi).” This is inconsistent with the appearance of Fig. 5, which shows that B1 and BSLi are separated.
Page 14 of the specification recites “second drain electrode D2 is connected to the first source electrode S1 of the first transistor T1.” This is inconsistent with the appearance of Fig. 4, which does not appear to show any connection between parts labeled D2 and S1, to the extent understood.
Pages 14-15 of the specification recite “second active pattern A2 is connected to the first active pattern A1.” This is inconsistent with the appearance of Fig. 4, which does not appear to show any connection between parts labeled A2 and A1, to the extent understood.
Page 15 of the specification recites “second gate electrode G2 ... is integrally formed with the first scan line (SLi).” This is inconsistent with the appearance of Fig. 4, wherein reference character G2 points to a part different from the part indicated by reference character SLi, to the extent understood.
Page 15 of the specification recites “third source electrode S3 is connected to the first drain electrode D1”. This is inconsistent with the appearance of Fig. 4, which shows a location of D1 inconsistent with connection to a location of S3, to the extent understood.
Page 15 of the specification recites “"third drain electrode D3 is connected to the first gate electrode G1 of the first transistor T1 by the gate bridge (GB) passing through a contact hole.” This is inconsistent with the appearance of Fig. 4, which appears to show a connection between S3 and GB but does not show any connection between D3 and GB, to the extent understood.
Page 16 of the specification recites “fourth source electrode S4 is connected to the initialization voltage line (Vint) through a contact hole”. This is inconsistent with the absence of Vint in Figs. 4-5.
Page 16 of the specification recites “fourth drain electrode D4 is connected to the first gate electrode G1 of the first transistor Ti by the gate bridge (GB)”. This is inconsistent with the two locations of G1 and G1 in Fig. 4, to the extent understood.
Page 16 of the specification recites “fourth channel C4 that is a channel region of the fourth active pattern A4 … is provided between the fourth source electrode S4 and the fourth drain electrode D4.” The recitation “between” is inconsistent with the fact that S4 and Dr are labeled as parts of A4. How can A4 be between two parts of itself? Furthermore, even the C4 part of A4 is not “between” S4 and D4, insofar as S4 and D4 both appear above C4, rather than on opposite sides of C4.
Page 16 of the specification recites “fourth active pattern A4 connects between the initialization voltage line (Vint) and the first gate electrode G1”. This is inconsistent with the absence of Vint in Fig. 4.
Page 16 of the specification recites “the fourth source electrode S4 and the fourth drain electrode D4 are separated from each other with the fourth channel C4 
Page 16 of the specification recites “fifth source electrode S5 is connected to the power voltage line (ELVDD) through a contact hole”. This is inconsistent with the location of ELVDD appearing in Fig. 4, to the extent understood.
Pages 16-17 of the specification recite “fifth drain electrode D5 is connected to the first source electrode S1”. This is inconsistent with the absence of any connection between D5 and S1 in Fig. 4, to the extent understood.
Page 17 of the specification recites “fifth active pattern A5 connects between the power voltage line (ELVDD) and the first active pattern A1.” This is inconsistent with the locations of ELVDD and A1 appearing in Fig. 4, to the extent understood.
Page 17 of the specification recites “sixth drain electrode D6 is connected to the first electrode E1 of the organic light emitting element (OLED)”. This is inconsistent with the relative locations of OLED, E1, and D6 appearing in Fig. 4, to the extent understood.
Page 18 of the specification recites “seventh source electrode S7 is connected to a first electrode of an organic light emitting element of another pixel”. This is inconsistent with the appearance of T7 in Fig. 3, wherein the OLED is of the pixel shown rather than an OLED of “another pixel”. Furthermore, page 6 of the specification states that “FIG. 4 shows a layout view of one pixel” rather than a view of plural pixels.
Page 19 of the specification recites “first scan line (SLi) is integrally formed with the second gate electrode G2 and the third gate electrode G3”. This is inconsistent with the appearance of SLi, G2, and G3 in Fig. 4, to the extent understood.
Page 19 of the specification recites “first scan line (SLi) is integrally formed with the second gate electrode G2 and the third gate electrode G3 and is connected to the second gate electrode G2 and the third gate electrode G3.” If these parts are integrally formed as a single item, then it is unclear in what sense the integrally formed item is “connected” to itself.
Page 19 of the specification recites “first scan line SLi-1 … is integrally formed with the fourth gate electrode G4 and the seventh gate electrode G7 and is connected to the fourth gate electrode G4 and the seventh gate electrode G7.” If these parts are integrally formed as a single item, then it is unclear in what sense the integrally formed item is “connected” to itself.
Page 19 of the specification recites “emission control line (EMi) … is integrally formed with the fifth gate electrode G5 and the sixth gate electrode G6 and is connected to the fifth gate electrode G5 and the sixth gate electrode G6.” If these parts are integrally formed as a single item, then it is unclear in what sense the integrally formed item is “connected” to itself.
Pages 19-20 of the specification recite “capacitor electrode (CE) is provided on the first gate electrode G1, and is connected to the power voltage line (ELVDD)”. This is inconsistent with the relative locations of ELVDD and CE appearing in Fig. 4, to the extent understood.
Page 20 of the specification recites “power voltage line (ELVDD) is separated from the data line (DLj), is provided on the first scan line (SLi), extends in another direction traversing the first scan line (SLi), and is connected to the fifth source electrode 
Page 20 of the specification recites “initialization voltage line (Vint) is connected to the fourth source electrode S4 of the fourth active pattern A4 and the seventh drain electrode D7 of the seventh active pattern A7”. This is inconsistent with the absence of Vint in Fig. 4, to the extent understood.
Page 21 of the specification recites “second scan signal is supplied to the second scan line (BSLi) connected to the bias electrode B1.” This is inconsistent with the absence of any connection between BSLi and B1 in Fig. 4, and with the absence of B1 in Fig. 4, to the extent understood.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebisuno et al (US 20120169707 A1) in view of Yamashita et al (US 20180075808 A1).
As recited in claim 1, Ebisuno et al show a display device 100, comprising: a first scan driver 110 for transmitting a plurality of first scan signals (“write drive circuit 110 is connected 
As recited in claim 1, Ebisuno et al are silent regarding a controller for controlling the first scan driver, the second scan driver, and the data driver, and generating the plurality of data signals and supplying the plurality of data signals to the data driver, wherein the second transistor is connected between a corresponding data line of the plurality of data lines and the second node.
As recited in claim 1, Yamashita et al show controller 16 wherein “Processing circuitry in control circuitry 16 may be used to control the operation of device 10” [0039] and “Control circuitry 16 may be used to run software on device 10 such as operating system code and applications. During operation of device 10, the software running on control circuitry 16 may display images on display 14” [0042]. Yamashita et al further teach that “During operation, the control circuitry (e.g., control circuitry 16 of FIG. 1) may supply circuitry such as a display driver integrated circuit in circuitry 20 with image data for images to be displayed” [0047]. Yamashita et al further teach that “During operation, control circuitry 16 may initiate propagation of a control pulse through the shift register. As the control pulse propagates through the shift register, each gate line G may be activated in sequence, allowing successive rows of 
Moreover, the Examiner finds that controllers and second nodes were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to include a controller for controlling the first scan driver, second scan driver, and data driver and generating plural data signals and supplying the plural data signals to the data driver of Ebisuno et al as taught by Yamashita et al. The rationale is as follows: one of ordinary skill in the art would have had reason to support the operation of the device of Ebisuno et al as taught by Yamashita et al (“Control circuitry 16 may include storage and processing circuitry for supporting the operation of device 10” [0039]). 
It would have been further obvious to one of ordinary skill in the art prior to the effective filing date to apply the reverse-biasing of Ebisuno et al to a first transistor of a pixel having a second node as taught by Yamashita et al. The rationale is as follows: one of ordinary skill in the art would have had reason to achieve display uniformity by avoiding variations in luminance with a simplified structure as taught by Yamashita et al (“an object of the present invention is to provide an organic EL display device of which display unit includes pixel units each having a simplified structure and which is capable of preventing variations in luminance that are due to a voltage drop in a power line for the pixel unit in which a signal voltage is being written” [0014]; “a predetermined bias voltage is provided to the back gate electrode, which places the driving 
As recited in claims 2 and 4, Ebisuno et al show that the second scan signal BG(k) applied to the corresponding second scan line 165 has a disable level (see t0 and its description at [0120] “the absolute value of the threshold voltage of the drive transistor 173 is set to be higher than the voltage which is held by the capacitor 174 in the case where the signal voltage corresponding to the maximum gradation level is written”) before (see timing in Fig. 5) the first scan signal SCAN(k) applied to the corresponding first scan line 164 has an enable level (see t1 and its description at [0121] “scan pulse SCAN (k) transits from low level to high level, which switches the scan transistor 171 on. This allows conduction between the data line 166 and the first electrode of the capacitor 174”).
As recited in claim 3, Ebisuno et al are silent regarding whether the first pixel further includes a third transistor including a gate connected to a previous first scan line of the plurality of first scan lines, wherein the third transistor is connected between the first node and an initialization voltage.

Moreover, the Examiner finds that a third transistor was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to apply the reverse bias of Ebisuno et al to a pixel with a third transistor as taught by Yamashita et al. The rationale is as follows: one of ordinary skill in the art would have had reason to supply a reference voltage as taught by Yamashita et al (“Pixel 22 may also include reference voltage terminal 38 (VINI). Reference voltage terminal 38 may be used to supply a reference voltage (e.g., VINI may be approximately -3.4 Volts or any other desired voltage)” [0053]). 
As recited in claim 5, Ebisuno et al show that the second scan signal BG(k) applied to the corresponding second scan line 165 is changed to the enable level (see t3) from the disable level before the first scan signal SCAN(k-1) applied to the previous first scan line has the enable level (see Fig. 5, annotated by Examiner).
Ebisuno et al
Fig. 5
[AltContent: arrow]Annotated by Examiner
[AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    507
    789
    media_image1.png
    Greyscale

BG(k) goes to enable level at t3 BEFORE
SCAN(k-1) goes to enable level AFTER

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Ebisuno et al (US 20120169707 A1) disclose a second scan signal but are silent regarding an emission control signal. Yamashita et al (US 20180075808 A1) show an emission control signal but are silent regarding a second scan signal. A person of ordinary skill in the art would not have reason to arrive at the timing of second scan signal and emission control signal recited in claim 6, absent impermissible hindsight reasoning. Claims 7-10 depend from claim 6 and include all limitations of claim 6, and contain allowable subject matter for the same reason.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kanegae et al (US 20100220118 A1) disclose “the unevenness correction driver 214 drives the voltage application lines 105, causing the voltage to be applied properly to the body terminals of the drive transistors 102 in the respective light-emitting element circuits 100. This makes it possible to adjust luminance of the light-emitting elements 103. As a result, luminance unevenness compensation is accomplished” [0085]. Kanegae et al further disclose “by adjusting the body potential, the threshold voltage of the drive transistor 102 can be adjusted. Therefore, as described above, by applying the voltage to the body terminal of the drive transistor 102 by the unevenness correction driver 214, the luminance of the light-emitting element 103 can be adjusted” [0089]. Kanegae et al 
Miyake (US 20170352313 A1) show a pixel structure with reverse biased drive transistor (see Fig. 6C).
Park et al (US 20110273419 A1) show a pixel structure with a drive transistor having a second gate G2 (see Fig. 1).
Kim et al (US 20190096330 A1) show emission driver 220 and second scan driver 210b; however, drive transistor T1 is not reverse biased.
Oh et al (US Pat. No. 10050097 B2) show a pixel structure with first through seventh transistors (see Fig. 2).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597.  The examiner can normally be reached on Monday approx. 1PM-5PM, Tuesday approx. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
08/13/2021